                    1 ALICE K. HERBOLSHEIMER, ESQ.
                      Nevada Bar No. 6389
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      5555 Kietzke Lane, Suite 200
                    3 Reno, Nevada 89511
                      775.827.6440
                    4 FAX: 775.827.9256
                      Email: Alice.Herbolsheimer@lewisbrisbois.com
                    5
                      Attorneys for National General Assurance
                    6 Company

                    7

                    8                                  UNITED STATES DISTRICT COURT

                    9                                         DISTRICT OF NEVADA

                   10
                      NATIONAL GENERAL ASSURANCE                             CASE NO. 2:19-cv-01713
                   11 COMPANY,

                   12            Plaintiff,                                  STIPULATION AND ORDER TO
                                                                             EXTEND TIME TO FILE OPPOSITION
                   13 vs.                                                    AND REPLY TO MOTIONS FOR
                                                                             SUMMARY JUDGMENT
                   14 DWAINE ROCKWOOD TURNER, an                             (Second Request)
                      individual; DOES I-V,
                   15
                            Defendants.
                   16

                   17            Intervenor, Helal Sekder (“Sekder”), filed a Motion for Summary Judgment Regarding

                   18 Coverage on 1/10/20. Plaintiff, National General Assurance Company (“NGAC”) filed an

                   19 Opposition to Sekder’s MSJ on 1/30/20. Additionally, NGAC filed a Counter-Motion for

                   20 Summary Judgment Regarding Coverage on 1/31/20.

                   21            The parties had previously stipulated and obtained court approval to extend the time for

                   22 Sekder to file his Reply in Support of his Motion for Summary Judgment and his Opposition to

                   23 NGAC’s Counter-Motion for Summary Judgment, to March 13, 2020 and March 23, 2020,

                   24 respectively. The purpose of the extension was to enable NGAC to effectuate a substitution of

                   25 counsel and to allow the parties to further explore settlement potential before incurring additional
                   26 time and expense to finish briefing the pending motions.

                   27             The parties hereby stipulate to extend the filing deadlines for another 30 days, to April 13,

                   28 2020 and April 23, 2020, due to an unanticipated delay in getting the file transferred from
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4833-0108-0756.1
ATTORNEYS AT LAW
                    1 NGAC’s former counsel to its new counsel. Additionally, the file is nearly 4,500 pages, and

                    2 counsel will need additional time to review the file in order to fully evaluate Sekder’s settlement

                    3 demand. This is the parties’ second request for an extension of time, and it is being made in good

                    4 faith and not for any improper or dilatory purpose.
                                  th
                    5 DATED this 4 day of March, 2020.                      DATED this 4th day of March, 2020.

                    6       /s/ Jesse M. Sbaih                                     /s/ Alice K. Herbolsheimer
                      By:_________________________________                  By:__________________________________
                    7
                      Jesse M. Sbaih, Esq.                                  Alice K. Herbolsheimer, Esq.
                    8 JESSE SBAIH & ASSOCIATES, LTD.                        LEWIS BRISBOIS BISGAARD &
                      The District at Green Valley Ranch                    SMITH LLP
                    9 170 South Green Valley Parkway, Suite 280             5555 Kietzke Lane, Suite 200
                      Henderson, NV 89012                                   Reno, Nevada 89511
                   10
                      Attorneys for Intervenor, Helal Sekder                Attorneys for Plaintiff, NGAC
                   11

                   12
                                 IT IS SO ORDERED.
                   13
                                                             ________________________________
                   14
                                                             RICHARD F. BOULWARE, II
                                                                 ____________________________________
                   15                                        UNITED  STATES DISTRICT JUDGE
                                                                 UNITED STATES JUDGE
                   16                                        DATED this 9th day of March, 2020.
                                                                 DATED: _____________________________
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0108-0756.1                               2
                    1                                   CERTIFICATE OF SERVICE

                    2            Pursuant to FRCP Rule 5(b), I certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP and that on this 4th day of March, 2020, I caused a true and correct

                    4 copy of STIPULATION AND ORDER TO EXTEND TIME TO FILE OPPOSITION AND

                    5 REPLY TO MOTIONS FOR SUMMARY JUDGMENT (Second Request) to be served via

                    6 the court’s electronic system to the following:

                    7 Jesse M. Sbaih, Esq.
                      JESSE SBAIH & ASSOCIATES, LTD.
                    8 The District at Green Valley Ranch
                      170 South Green Valley Parkway, Suite 280
                    9
                      Henderson, NV 89012
                   10
                      Thomas E. Winner, Esq.
                   11 Steven C. Devney, Esq.
                      WINNER & SHERROD
                   12 1117 South Rancho Drive
                      Las Vegas, Nevada 89102
                   13

                   14

                   15                                          By /s/ Sherie Morrill
                                                                  An Employee of
                   16                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0108-0756.1                                3
